Citation Nr: 1615021	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-16 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, rated as 30 percent disabling prior to June 25, 2014 and 50 percent thereafter.

2.  Entitlement to an increased rating for degenerative arthritis of the cervical spine (previously rated as cervical strain), rated as 10 percent disabling prior to June 25, 2014 and 20 percent thereafter.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee medial collateral ligament injury Grade II with instability

5.  Entitlement to an effective date earlier than June 25, 2014 for the award of service connection for radiculopathy of the right upper extremity associated with degenerative joint disease acro clavicular joint with hypertrophy, right shoulder.

6.  Entitlement to an effective date earlier than December 1, 2006 for the award of service connection for degenerative joint disease acro clavicular joint with hypertrophy, right shoulder.

7.  Entitlement to an effective date earlier than February 28, 2006 for the award of service connection for chronic right ankle pain.

8.  Entitlement to an effective date earlier than March 23, 2010 for the award of service connection for right foot metatarsalgia.


REPRESENTATION

Veteran represented by:	Jason T. Dorn


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.  He also had periods of active duty for training (ACDUTRA) in the Army National Guard.

The issues of entitlement to service connection for sleep apnea and a left knee disability come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issues pertaining to increased ratings for migraine headaches and degenerative arthritis of the cervical spine come before the Board on appeal from a February 2008 rating decision issued by the Cleveland, Ohio Regional Office "Tiger Team."  Jurisdiction of these issues was subsequently transferred to the Houston RO.    

In an October 2014 rating decision, the agency of original jurisdiction (AOJ) recharacterized the Veteran's service-connected cervical strain as degenerative arthritis of the cervical spine and assigned a 20 percent rating, effective June 25, 2014.  The AOJ also assigned a 50 percent rating for migraine headaches, effective June 25, 2014, in a March 2015 rating decision.  However, inasmuch as a higher rating is available for degenerative arthritis of the cervical spine and migraine headaches, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for an increased rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the October 2014 rating decision, the AOJ also awarded service connection for right upper extremity radiculopathy, right shoulder degenerative joint disease acro clavicular joint with hypertrophy, chronic right ankle pain and right foot metatarsalgia.  The Veteran filed a notice of disagreement as to the effective dates assigned for these claims in April 2015.  However, a statement of the case as to these claims has not yet been issued and these claims are addressed in the Remand portion below.  

The Board also notes that the April 2015 notice of disagreement also indicated that the Veteran wished to appeal the effective date of the 20 percent rating assigned to his degenerative arthritis of the cervical spine.  Nevertheless, the entire period from the date of his current claim to the present, both before and after the June 25, 2014 award, is already currently on appeal.  Thus, as this matter is currently already on appeal and has been characterized as set forth on the front page of this decision, no further action is required with respect to this matter. 

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the record.

In May 2014, the Board remanded claims for an increased rating for migraine headaches and a cervical strain as well as claims for service connection for sleep apnea, a left knee disability, a right shoulder disability, a right ankle disability and a right foot disability.  

As stated above, in an October 2014 rating decision, the AOJ awarded service connection for right shoulder degenerative joint disease acro clavicular joint with hypertrophy, chronic right ankle pain and right foot metatarsalgia.  As the October 2014 decision represents a full grant of the benefits sought with respect to the claims for service connection for a right shoulder disorder, a right ankle disorder and a right foot disorder, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the instant claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In May 2014, the Board remanded the Veteran's claims for increased rating for migraine headaches and a cervical spine strain (now characterized as degenerative arthritis of the cervical spine) to obtain specific service treatment records, obtain additional treatment records and obtain new examinations to determine the nature and severity of the disabilities.   Following this development, the Board instructed that the Veteran's claims were to be readjudicated based upon the entirety of the evidence and that a supplemental statement of the case (SSOC) was to be issued.

The AOJ attempted to obtain the specific service treatment records, associated the Veteran's updated VA treatment records and sent the Veteran a letter requesting that he identify any healthcare provider who had treated him for his claimed disabilities.  In addition, VA neurology and orthopedic examinations were conducted in June 2014.  Although a SSOC was issued in March 2015 and readjudicated the Veteran's claims for service connection for sleep apnea and a left knee disability, it did not address the Veteran's claims for an increased rating for migraine headaches and a cervical spine strain.  Therefore, a remand is necessary in order to allow the AOJ to readjudicate the Veteran's claims of entitlement to an increased rating for migraine headaches and degenerative arthritis of the cervical spine (formerly characterized as a cervical spine strain).

In May 2014, the Board also remanded the Veteran's claims for service connection for sleep apnea and a left knee disability for additional development, to include obtaining an etiology opinion.  The Veteran was afforded VA examinations in June 2014.  The June 2014 VA examiner indicated that it was unclear whether the Veteran currently suffered from sleep apnea.  In this regard, the Veteran reported that his outside pulmonologist, Dr. J., had indicated that he did not suffer from sleep apnea.  Nevertheless, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the instant case, VA treatment records clearly show a diagnosis of sleep apnea during the appeal period.  As such, the requirement of a current disability has been satisfied.  

Importantly, the June 2014 VA examiner opined that it was less likely than not that the Veteran's diagnosed obstructive sleep apnea was proximately due to his service-connected disabilities, including cervical strain, as his diagnosis of obstructive sleep apnea may be in doubt due to his non-use of the continuous positive airway pressure (CPAP) machine and that his longstanding cervical strain would not cause obstructive sleep apnea unless the Veteran had a small airway, which he does not according to an ear, nose and throat clinic evaluation.  The examiner also opined that it was less likely than not that the Veteran's obstructive sleep apnea was aggravated by his service-connected disabilities as there did not appear to be any aggravation of the obstructive sleep apnea condition since the Veteran has not used his CPAP machine for three years and that while the Veteran would have a harder time sleeping without the CPAP machine, there does not appear to be any permanent worsening above the base level of disability according to the Veteran.
However, this opinion did not address whether the Veteran's service-connected disabilities other than degenerative arthritis of the cervical spine, such as coronary artery disease and PTSD, caused his obstructive sleep apnea.  As such, an addendum opinion should be obtained.

The June 2014 VA examiner also opined that it was less likely than not that the Veteran's left knee disorder was proximately due to or the result of the Veteran's service connected condition as there was no evidence of a chronic or on-going medical condition associated with and/or aggravated by the Veteran's service.  The examiner also noted that there was no biomedical evidence that suggests any relationship between the Veteran's right knee and left knee conditions.  However, this opinion is inadequate as it does not include a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In this regard, the examiner's rationale appears to address direct service connection and then simply reiterates his previous opinion that there is no relationship.  In light of this deficiency, an addendum opinion is required to properly adjudicate this claim.

Additionally, given the time that will pass during the processing of this remand, updated VA treatment records from April 2014 to the present should be associated with the record.  Moreover, the June 2014 VA examination report also referred to pertinent private treatment by Dr. J.  As such, the AOJ should also take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any additional treatment records from Dr. J and any other relevant private treatment records. 

As a final matter, the Board again notes that, in an October 2014 rating decision, the AOJ awarded service connection for right upper extremity radiculopathy, right shoulder degenerative joint disease acro clavicular joint with hypertrophy, chronic right ankle pain and right foot metatarsalgia and assigned initial ratings.  The Veteran filed a notice of disagreement with respect to the assigned effective date for each disability in April 2015.  However, the AOJ has not yet issued a statement of the case (SOC) with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the assignment of an effective date for the award of service connection for right upper extremity radiculopathy, right shoulder degenerative joint disease acro clavicular joint with hypertrophy, chronic right ankle pain and right foot metatarsalgia in the October 2014 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Obtain all VA treatment records dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Take appropriate action, including contacting the Veteran and obtaining any necessary authorizations, to obtain any relevant private treatment records, to specifically include any additional private treatment records from Dr. J.  If the Veteran responds, make at least two (2) attempts to obtain records from any identified sources.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

4.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the June 2014 VA examiner for an addendum opinion.  If the examiner who drafted the June 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(A) For the diagnosed left knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service, to specifically include the documented forklift accident in August 2000.

(B) With regards to the diagnosed left knee disorder, is it at least as likely as not (50 percent or greater probability) that it is proximately due to his service-connected right knee disorder?

(C) With regards to the diagnosed left knee disorder is it at least as likely as not (50 percent or greater probability) that it was aggravated by service-connected right knee disorder?  In this regard, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  A rationale for any opinion offered should be provided.

5.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the June 2014 VA examiner for an addendum opinion.  If the examiner who drafted the June 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed obstructive sleep apnea is proximately due to his service-connected disabilities?  The Board notes that the Veteran's current service-connected disabilities include: coronary artery disease, posttraumatic stress disorder, migraine headaches, degenerative arthritis of the cervical spine, radiculopathy of the right upper extremity, right knee medial collateral ligament injury, right hip strain, tinnitus, chronic right ankle pain, right shoulder degenerative joint disease, right foot metatarsalgia and right leg scar.

(B) Is it at least as likely as not (50 percent or greater probability) that the obstructive sleep apnea was aggravated by service-connected disabilities?  In this regard, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided. 

6.  Readjudicate the claims on appeal, to include the claims for an increased rating for migraine headaches and degenerative arthritis of the cervical spine should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


